DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 refer to “the sequence of print jobs on the at least one transport device” but the transport device does not carry print jobs, but carries plates.  In particular claim 3 attempts to create a matching between the sequence of print jobs in the printing press to the sequence of print jobs on the transport device, but this is indefinite as the transport device does not carry print jobs.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alt-Steiner et al. (US PG Pub 2012/0067237).
For claim 1:  Alt-Steiner et al. teaches a method for correctly mounting printing plates in a printing press (see paragraphs 2 and 3, manufacturing of printing forms for placement on a printing press and corresponding devices) to be equipped with the printing plates, the method using prepress software (see paragraph 70, computer at a pre-press stage comprises software which constitutes prepress software), at least one transport device (see paragraph 71, at least mobile collection container 43), at least one identification device disposed on the at least one transport device or on a printing plate (see paragraph 44, equipping with coding, such as a barcode or a QR code), and a scanning device at the printing press (see paragraph 47, camera scanning system), which comprises the steps of: defining, via the prepress software, a sequence of print jobs to be processed by the printing press (see paragraph 55, computer having RIP data for a plurality of printing plates, forming the images for the printing plates on the respective blanks, see paragraph 56, controlling production with control unit 39 for planning the plates, controlling from data associated with what is to be printed); sending data for making the printing plates for the print jobs defined in the processing sequence to a plate setter via a communication link (see paragraph 55, sending the data from the computer to the exposure device being the plate setter, see paragraph 55, wireless network or cable connected network sending data between control 39, control center 42, computer 34 and plate exposure device 33); producing via the plate setter the printing plates (see paragraph 55, producing the plates); 43 (see paragraph 57, placing the prepared plates into a mobile collection container which can be moved automatically by a driverless transport system, all together constituting the transport device); conveying the at least one transport device to the printing press (see paragraph 57, transporting the forms through the driverless transport system to the respective forme cylinder 06); and reading the at least identification device disposed on the at least one transport device or on the printing plate by the scanning device at the printing press (see paragraph 47) and the sequence of print jobs that have been identified in this way are compared to the sequence of print jobs which the prepress software has assigned to the printing press (see paragraph 49, allowing identification of printing forms which can have different images corresponding to different print jobs or parts of print jobs).
For claim 2:  Alt-Steiner et al. teaches the method according to claim 1, which further comprises displaying a warning at the printing press if deviations are found between scanned print jobs on the at least one transport device and the sequence of print jobs which the prepress software has assigned to the printing press (see paragraphs 4-6).
For claim 4:  Alt-Steiner et al. teaches the method according to claim 1, wherein: the prepress software receives feedback from the at least one identification device of the at least 
For claim 5:  Alt-Steiner et al. teaches the method according to claim 1, wherein the plate setter includes a downstream sorting and stacking unit 43 for depositing the printing plates produced on the at least one transport device (see paragraph 57, the collection container 43 can be considered the downstream sorting and stacking unit of the plate setter, with the driverless transport system considered the transport device, which receives the collection container 43 as described in paragraph 57).
	For claim 6:  Alt-Steiner et al. teaches the method according to claim 1, wherein the at least one transport device is a printing plate transport cart 43 (see paragraph 57, a container which is transported by a driverless system is a cart in a broadest reasonable interpretation).
	For claim 7:  Alt-Steiner et al. teaches the method according to claim 1, which further comprises conveying the printing plates from the at least one transport device into the printing press by a printing plate logistics device and pulled in by an automated printing plate changing device (see paragraphs 57 and 58, the container 43 is a plate logistics device, an automated conveyor is used to transport the conveyor, and the mounting can also be done automatically, per paragraph 47, constituting an automated plate changing device moving the plates).
For claim 9:  Alt-Steiner et al. teaches the method according to claim 1, wherein when the prepress software defines the sequence of the print jobs (see paragraph 12, multiple runs 
For claim 10:  Alt-Steiner et al. teaches the method according to claim 1, wherein the at least one identification device is a bar code or a quick response code (see paragraph 45, barcodes, 1D or 2D or QR or Aztec codes).
For claim 11:  Alt-Steiner et al. teaches the method according to claim 7, wherein the printing plate logistics device is a plate cart lift (see paragraphs 57,58, plate placement is done by conveyors and lifting elements 47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alt-Steiner et al. (US PG Pub 2012/0067237) in view of Johnson et al. (US PG Pub 2009/0294540).
	For claim 8:  Alt-Steiner et al. teaches all of the limitations of claim 8 except that at the printing press Is a hand-held scanner for reading out the at least one identification device on the at least one transport device or on the printing plates and transmits a result to a control unit of the printing press by wire or wirelessly.  However, Johnson et al. teaches a scanner for a barcode of a printing plate that can be a hand-held scanner for reading out the at least one identification device transmitting the result to a control wirelessly (see paragraph 16, barcode scanner or cellular telephone).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Alt-Steiner et al. to provide the scanner as a mobile hand-held scanner for the purpose of allowing it to be moved easily to image a portion of a heavier plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853